Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00438-CV

                        ESTATE OF DELFINA E. ALEXANDER, Deceased

                      From the County Court at Law No. 2, Webb County, Texas
                                Trial Court No. 2008-PB7-000016-L2
                               Honorable Jesus Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 3, 2014

DISMISSED FOR LACK OF JURISDICTION

           Appellants, Judith Zaffirini; David H. Arredondo; and Clarissa N. Chapa; As Co-Trustees

of The Rocio Gonzalez Guerra Exempt Trust, filed a Joint Notice of Appeal from an order in Trial

Cause Number 2008PB7000016L2 approving interim guardian ad-litem fees (the “Tellez Interim

Guardian Ad Litem Order”). In an effort to determine whether this order is a final appealable order

rendered in a probate proceeding, this court ordered appellants to explain in writing why this appeal

should not be dismissed for lack of jurisdiction. We also gave appellee an opportunity to respond.

           After considering the nature of the order at issue in this appeal, we conclude the Tellez

Interim Guardian Ad Litem Order at issue is not a final and appealable order from which an appeal
                                                                                                   04-14-00438-CV


may be taken during the pendency of the underlying probate proceeding. Therefore, we dismiss

the appeal for want of jurisdiction. 1


                                                              PER CURIAM




1
  We decline appellants’ request to consider this appeal, in the alternative, as an appeal from a mandatory temporary
injunction or as a petition for writ of mandamus. Our dismissal of this appeal should not be interpreted as a comment
on the issue of whether the trial court erred in rendering the Tellez Interim Guardian Ad Litem Order, as that issue
remains for future review upon entry of a final, appealable order or judgment.

                                                        -2-